                                                                                            FILED
                                                                                   2019 Oct-31 AM 09:35
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           EASTERN DIVISION


JAMES EDWARD GREENHOW,                      )
                                            )
        Petitioner,                         )
                                            )
v.                                          )    1:17-cv-00139-RDP-HNJ
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
        Respondent.                         )



                           MEMORANDUM OPINION
        On October 1, 2019, the Magistrate Judge entered a report recommending

the petition be denied and that this action be dismissed without prejudice for lack

of jurisdiction. (Doc. 26). Although the parties were advised of their right to file

specific written objections within fourteen days, no objections have been received

by the court.

        After careful consideration of the record in this case, including the

Magistrate Judge’s report, the court hereby ADOPTS the report of the Magistrate

Judge    and    ACCEPTS       his   recommendations.     In   accordance    with   the

recommendation, the court finds that the petition in this matter is due to be denied

and that this action is due to be dismissed without prejudice for lack of jurisdiction.

        A separate order will be entered.
      The Clerk is DIRECTED to serve a copy of this memorandum opinion on

the petitioner and on counsel of record.

      DONE and ORDERED this October 31, 2019.



                                       _________________________________
                                       R. DAVID PROCTOR
                                       UNITED STATES DISTRICT JUDGE
